DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-3, 6-9, 12-14, 15, 17, 19, and 20 are presented for examination
Claims 4, 5, 10-11, 16, and 18 are non-elected.

Election/Restrictions
This application contains claims directed to the following patentably distinct species.
 I. Claims 1, 4, 5, 9-11, 15, 16, and 18 
II. Claims 1-3, 6-9, 12-14, 15, 17, 19, and 20. 
The species are independent or distinct because Independent claims 1, 19, and 15 are generic and dependent claims presents the different species. For example, Species group I is directed towards system disruption and Species group II is directed towards, uploading/downloading/streaming content, each of these groups of claims that belongs to Spices I presents the features, which are distinct from feature presented in Species group II, for example  Species I is directed towards system disruption at the client device and collecting the missing data from other terminal or server compare to that Species group II is directed towards various different situation of downloading/uploading and streaming plurality of content, such as concurrent uploading and streaming of the content, having uploading order to each client device based on relative proximity to the server, therefore the two Species disclose two different features that are mutually exclusive. 
In addition, these species are not obvious variants of each other based on the current record as per the applicant’s specification.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 19, and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter,
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


A telephone call was made to attorney Sean Suiter (Reg. No. 34,260) on 6/23/2022 to request an oral election to the above restriction requirement, oral election of Species group II was elected over the phone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 9, and 15 are rejected on the ground of nonstatutory non-obvious type double patenting over claims 1, 4, and 7 of Patent No. 10897652. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, and 7 of Patent No. 10897652 claiming the same invention as claimed in claim 1, 9, and 15 of instant application.
The following subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application 17/125,268
U.S. Patent No. 10897652
Claim 1, 9, 15 : A system for providing in-flight entertainment related content, comprising: a plurality of client terminals operating in a passenger cabin of an aircraft, comprising a plurality of in-seat client terminals and a plurality of overhead client terminals; and a content server operating in the aircraft, configured to: upload first content to the plurality of in-seat client terminals for local storage and subsequent playback at each in-seat client terminal; and 
Claims 1, 4, 7 : A system for providing in-flight entertainment related content, comprising: a plurality of client terminals operating in a passenger cabin of an aircraft, comprising a plurality of in-seat client terminals; a content server operating in the aircraft, configured to: upload first content to the plurality of in-seat client terminals for local storage and subsequent playback at each in-seat client terminal; and
upload second content to the plurality of overhead client terminals for local storage and subsequent playback at each overhead client terminal, each client terminal of the plurality of in-seat client terminals and the plurality of overhead client terminals configured to synchronize to a defined reference point for initiating playback of the first content and of the second content, and to operate independently of each other and the content server subsequent to initiation of the playback, wherein subsequent to the initiation of the playback and in response to a system disruption to the playback at a client terminal of the plurality of in-seat client terminals or the plurality of overhead client terminals, the client terminal is configured to resume the playback of the corresponding content at the client terminal at a point at which the disruption occurred, the resumption independent of the playback in other client terminals of the plurality of client terminals.
upload second content to the plurality of overhead client terminals for local storage and subsequent playback at each overhead client terminal, each client terminal of the plurality of in-seat client terminals and the plurality of overhead client terminals configured to synchronize to a defined reference point for initiating playback of the first content and of the second content, and to operate independently of each other and the content server subsequent to initiation of the playback, wherein subsequent to the initiation of the playback and in response to a local disruption to the playback at a first client terminal of the plurality of in-seat client terminals or the plurality of overhead client terminals, the first client terminal is configured to: identify, responsive to the local disruption to the playback, a second client terminal from the plurality of client terminals based on a proximity of the second client terminal to the first client terminal being closest among proximities of the plurality of client terminals, to which to request corresponding content that is affected by the local disruption, the second client terminal operating independently of the first client terminal that is affected by the local disruption; send a request for the corresponding content to the second client terminal identified from the plurality of client terminals, the request indicating a point at which the local disruption occurred at the first client terminal; and resume the playback of the corresponding content at the point at which the disruption occurred using the corresponding content from the second client terminal of the plurality of terminals, the resumption independent of the playback in other client terminals of the plurality of client terminals.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 8, 9, 12-15, and 17 are rejected under U.S.C. 103 as being unpatentable over Moyer et al (US 20170134792, included in Information Disclosure Statement dated 12/17/2020), in view of Januszewski (US 9467359).


Regarding claim 1, Moyer discloses, a system for providing in-flight entertainment related content (par. 0007 discloses in-flight entertainment system), comprising:
a plurality of client terminals operating in a passenger cabin of an aircraft, comprising a plurality of in-seat client terminals and a plurality of overhead client terminals (par. 0022 discloses system 100 includes a plurality of in-flight entertainment units 120, par. 0010 discloses LRUs can include for example, seat-back installed units, overhead display units), examiner note: plurality of client operating in a passenger cabin of an aircraft is considered as intended use of client terminals, therefore operating in a passenger cabin of an aircraft has not been given any patentable weight), configured to:
upload first content to the plurality of in-seat client terminals for local storage and subsequent playback at each in-seat client terminal (par. 0031 discloses LRUs 120 (i.e. seat-back units and overhead units) are preloaded with the digital content items planned for presentation during a flight, par. 0025 discloses digital content can include, video content item with audio content or video content without audio content or audio-only content item); and
upload second content to the plurality of overhead client terminals for local storage and subsequent playback at each overhead client terminal (par. 0031 discloses LRUs 120 (i.e. seat-back units and overhead units) are preloaded with the digital content items planned for presentation during a flight, par. 0025 discloses digital content can include, video content item with audio content or video content without audio content or audio-only content item, par. 0027 discloses in case of LRUs being overhead unit, i.e. content uploaded to overhead units is the content such as video without audio content, therefore different content item than the content item uploaded to in-seat unit, i.e. second content), each client terminal of the plurality of in-seat client terminals and the plurality of overhead client terminals configured to synchronize to a defined reference point for initiating playback of the first content and of the second content (par. 0032-0034 discloses, the common clock reference is distributed to the LRUS 120 from the content source 110, content source 110 generates command message indicating a content identifier and presentation start time, transmitted to the LRUs 120, each LRU 120 receives the command message and begins playback of the digital content item, the initial media playback position is set to the current clock time minus the presentation time), and to operate independently of each other and the content server subsequent to initiation of the playback (par. 0034-0036 discloses subsequent to start of playback, content source can transmit periodic content messages to LRUs 120 containing the present playback state, the content identifier and the current presentation time to update local copy of the presentation start time, each LRU adjust the playback speed of the digital content item  so that presentation can be in sync with other LRUs 120 within aircraft, i.e. each LRU is independently tracking and adjusting its presentation time subsequent to initiation of playback),
wherein subsequent to the initiation of the playback and in response to a system disruption to the playback at a client terminal of the plurality of in-seat client terminals or the plurality of overhead client terminals (par. 0034 discloses LRUs receives the command message and retrieves the digital content item from its memory corresponding to the content identifier in the command message, and begins playing of the digital content item, the LRU keeps track of the elapsed presentation time since the start (i.e. of the playback), if the cached amount of the digital content item stored at LRU is less than a threshold, i.e. there is with local buffer on client device not having enough content stored to continue playback, not enough content cached in local storage to start the playback = local disruption to the playback), the client terminal is configured to resume the playback of the corresponding content at the client terminal (par. 0034 discloses LRU 120 will wait until it receives enough of the digital content item to begin playback, i.e. once enough content is stored in cache, continue playback, this steps of, LRU keeping track of elapsed presentation time since start, and waiting if there is not enough data in cache and once there is enough content data received in cache, begin or continue playback, that teaches playback started, disrupted due to local caching of content data issue, and waiting for enough content data to be received before continuing again, and begin or continue or resume the playback), the resumption independent of the playback in other client terminals of the plurality of client terminals (par. 0034 indicates that only the impacted LRU will be waiting to start the playback while other LRU starts the playback).
Moyer does not disclose, a system disruption to playback at client terminal and resume the content at a point at which the disruption occurred.  
Januszewski discloses, a system disruption to playback at client terminal and resume the playback of content at a point at which the disruption occurred (column, 3, line 15-37 discloses saving last known playback time is being saved by using periodic ping being sent from server to client device, this collection of last known position via periodic ping is used when crashes or internet connectivity loss happens, column 1, i.e. system contemplates sending request to server to start playback of content at the time position of interruption on same client device, see fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Moyer’s system with feature of a system disruption to playback at the client terminal and resume the content at a point at which the disruption occurred, to allow user to continue watching the content from point the playback was interrupted, as disclosed in Januszewski, column 2, line 1-3.

Regarding claim 6, The system of claim 1,
Moyer further discloses, wherein the plurality of client terminals further comprises a plurality of passenger client terminals (par. 0027-0028 discloses LRU includes seatback LRU, overhead LRU, and portable display unit, passenger’s local LRU), and
wherein the content server is further configured to stream, on demand, third content to at least one passenger client terminal of the plurality of passenger client terminals for playback independent of other client terminals of the plurality of client terminals (par. 0027-0028 discloses LRU includes seatback LRU, overhead LRU, and portable display unit, passenger’s local LRU, par. 0033 discloses content source receives a command via received user input to play of the digital content, i.e. passenger can provide on-demand command to play content on passenger’s local LRU).

Regarding claim 8, The system of claim 1,
Moyer further discloses, wherein the first content includes audio content and the second content includes video content (par. 0031 discloses LRUs 120 (i.e. seat-back units and overhead units) are preloaded with the digital content items planned for presentation during a flight, par. 0025 discloses digital content can include, video content item with audio content or video content without audio content or audio-only content item, i.e. different content can be in different format such as video content and/or audio only content).

Regarding claim 9, Moyer discloses, A system for providing in-flight entertainment related content (par. 0007 discloses in-flight entertainment system), comprising: 
an overhead client terminal operating in a passenger cabin of an aircraft (par. 0022 discloses system 100 includes a plurality of in-flight entertainment units 120, par. 0010 discloses LRUs can include for example, seat-back installed units, overhead display units), examiner note: plurality of client operating on a passenger cabin of an aircraft is considered as intended use of client terminals, therefore operating in a passenger cabin of an aircraft has not been given any patentable weight), configured to download, from a content server, first content for local storage and subsequent playback at the overhead client terminal (par. 0022 discloses system 100 includes a plurality of in-flight entertainment units 120, par. 0010 discloses LRUs can include for example, seat-back installed units, overhead display units, par. 0031 discloses LRUs 120 ( i.e. seat-back units and overhead units) are preloaded with the digital content items planned for presentation during a flight, i.e. content is uploaded to the plurality of overhead units for storing to be played back at later time at each over-head units, i.e. content uploaded to overhead units is the content such as video without audio content, therefore different content item than the content item downloaded to in-seat unit, i.e. first or second content item); and 
an in-seat client terminal operating in the passenger cabin of the aircraft, configured to download, from the content server, second content for local storage and subsequent playback at the in-seat client terminal (par. 0031 discloses LRUs 120( i.e. seat-back units and overhead units) are preloaded with the digital content items planned for presentation during a flight, i.e. content is uploaded to the plurality of in-seat client terminal for storing to be played back at later time at each in-seat units, par. 0025 discloses digital content can include, video content item with audio content or video content without audio content or audio-only content item, i.e. content downloaded to in-seat units is the content such as video with audio content or audio only content, i.e. therefore first or second content item), 
wherein the overhead client terminal and the in-seat client terminal are configured to synchronize to a defined reference point for initiation of playback of the first content and the second content (par. 0032-0034 discloses, the common clock reference is distributed to the LRUS 120 from the content source 110, content source 110 generates command message indicating a content identifier and presentation start time, transmitted to the LRUs 120, each LRU 120 receives the command message and begins playback of the digital content item, the initial media playback position is set to the current clock time minus the presentation time), and to operate independently of each other and of the content server subsequent to the initiation of the playback (par. 0034-0036 discloses subsequent to start of playback, content source can transmit periodic content messages to LRUs 120 containing the present playback state, the content identifier and the current presentation time to update local copy of the presentation start time, each LRU adjust the playback speed of the digital content item  so that presentation can be in sync with other LRUs 120 within aircraft, i.e. each LRU is independently tracking and adjusting its presentation time subsequent to initiation of playback), and
wherein one of the overhead client terminal or the in-seat client terminal (par. 0022 discloses system 100 includes a plurality of in-flight entertainment units 120, par. 0010 discloses LRUs can include for example, seat-back installed units, overhead display units, i.e. there are plurality of client terminal such as first, second, third),  subsequent to the initiation of the playback and in response to a system disruption to the playback of the corresponding content at a respective client terminal (par. 0034 discloses LRUs receives the command message and retrieves the digital content item from its memory corresponding to the content identifier in the command message, and begins playing of the digital content item, the LRU keeps track of the elapsed presentation time since the start (i.e. of the playback), if the cached amount of the digital content item stored at LRU is less than a threshold, i.e. there is with local buffer on client device not having enough content stored to continue playback, therefore a local disruption to the playback caused by the local buffer not having enough content), is configured to resume the playback of the corresponding content at the respective client terminal (par. 0034 discloses LRU 120 will wait until it receives enough of the digital content item to begin playback, i.e. once enough content is stored in cache, continue playback, this steps of, LRU keeping track of elapsed presentation time since start, and waiting if there is not enough data in cache and once there is enough content data received in cache, begin or continue playback, that teaches playback started, disrupted due to local caching of content data issue, and waiting for enough content data to be received before continuing again, and begin or continue or resume the playback), the resumption independent of the playback in the other client terminal (par. 0034 indicates that only the impacted LRU will be waiting to start the playback while other LRU starts the playback).
Moyer does not disclose, a system disruption to playback at client terminal and resume the content at a point at which the disruption occurred.  
Januszewski discloses, a system disruption to playback at client terminal and resume the playback of content at a point at which the disruption occurred (column, 3, line 15-37 discloses saving last known playback time is being saved by using periodic ping being sent from server to client device, this collection of last known position via periodic ping is used when crashes or internet connectivity loss happens, column 1, i.e. system contemplates sending request to server to start playback of content at the time position of interruption on same client device, see fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Moyer’s system with feature of a system disruption to playback at the client terminal and resume the content at a point at which the disruption occurred, to allow user to continue watching the content from point the playback was interrupted, as disclosed in Januszewski, column 2, line 1-3.

Regarding claim 12, The system of claim 9,
Moyer further discloses, wherein the in-seat client terminal is further configured to:
receive, during downloading of third content from the content server, a request to playback the third content (par. 0043 discloses, LRU receives the command messages and retrieves the digital content item from its memory and begins playback of the digital content, par. 0037 discloses, in some cases, where LRU do not have the entirety of the content item stored locally, i.e. determining that content is stored locally is not complete (i.e. therefore user requested playback during the download of the content), here “third content” is being interpreted as user selecting content, which can be third, fourth fifth and so forth, as claim does not define the difference between first, second and third content); and
stream, responsive to the receipt of the request to playback the third content, the third content from one of the content server or a client terminal proximate to the in-seat client terminal, to initiate playback, separate from the downloading of the third content (par. 0037 discloses, in some cases, where LRU do not have the entirety of the content item stored locally, the content source 110 (i.e. server) will stream the content item to the LRUs 120 during playback, here user initiates the request to playback content and content is steamed from server to complete the user request for content playback initiation).

Regarding claim 13, The system of claim 9,
Moyer further discloses, wherein the in-seat client terminal is further configured to:
receive, prior to completion of the downloading of second content from the content server, a request to playback the second content (par. 0043 discloses, LRU receives the command messages and retrieves the digital content item from its memory and begins playback of the digital content, par. 0037 discloses, in some cases, where LRU do not have the entirety of the content item stored locally, the content source will stream the content item to the LRU during the playback, i.e. user initiates the playback prior to the client having digital content is downloaded in its entirety, here “second content” is being interpreted as user selecting content, which can be second, third, fourth, fifth and so forth, as claim does not define the difference between first or second ); and
stream, responsive to the receipt of the request to playback, the second content from one of the content server or a client terminal proximate to the in-seat client terminal, to initiate playback, separate from the downloading of the second content (par. 0037 discloses, in some cases, where LRU do not have the entirety of the content item stored locally, the content source 110 (i.e. server) will stream the content item to the LRUs 120 during playback, here user initiates the request to playback content and content is steamed from server to complete the user request for content playback initiation).

Regarding claim 14, The system of claim 9,
Moyer further discloses, wherein the in-seat client terminal includes an in-seat display unit and an in-seat audio unit (par. 0010 discloses LRUs can include, for example, seat-back installed units, par. 0028 discloses LRU comprises, display screen and audio out interface to output audio) and is configured to download the second content including second video content and audio content (par. 0031 discloses LRUs 120 (i.e. seat-back units and overhead units) are preloaded with the digital content items planned for presentation during a flight, par. 0025 discloses digital content can include, video content item with audio content or video content without audio content or audio-only content item, here client terminal are preloaded with digital variety of digital content items, therefore can be first, second, third and so forth), and
wherein the overhead client terminal includes an overhead display unit (par. 0010 discloses LRUs can include, for example, overhead display unit) and is configured to download the first content including first video content (par. 0031 discloses LRUs 120 (i.e. seat-back units and overhead units) are preloaded with the digital content items planned for presentation during a flight, par. 0025 discloses digital content can include, video content item with audio content or video content without audio content or audio-only content item, i.e. content uploaded to overhead units is the content such as video content, video without audio content, therefore variety of first, second, third, and so forth can be uploaded to overhead unit).


Regarding claim 15, Moyer discloses, A method of providing in-flight entertainment related content, comprising:
uploading, by a content server operating in an aircraft, to each client terminal of a plurality of client terminals operating in a passenger cabin of the aircraft, content for local storage and subsequent playback at the respective client terminal (par. 0022-0023, fig. 1 discloses system 100 includes a plurality of in-flight entertainment units 120, content source 110, content source 110 can be servers within aircraft, par. 0031 discloses LRUs 120 are preloaded with the digital content items planned for presentation during a flight, i.e. content is downloaded to the plurality of in-seat client terminal for storing to be played back at later time at each in-seat units), each client terminal synchronized with one another to a defined reference point for initiating playback, and operating independently of one another and of the content server subsequent to initiating the playback (par. 0032-0034 discloses, the common clock reference is distributed to the LRUS 120 from the content source 110, content source 110 generates command message indicating a content identifier and presentation start time, transmitted to the LRUs 120, each LRU 120 receives the command message and begins playback of the digital content item, the initial media playback position is set to the current clock time minus the presentation time);
identifying, a point at which a local disruption occurred at a first client terminal from the plurality of client terminals during the playback of the content at the first client terminal (par. 0034 discloses LRUs receives the command message and retrieves the digital content item from its memory corresponding to the content identifier in the command message, and begins playing of the digital content item, the LRU keeps track of the elapsed presentation time since the start (i.e. of the playback), if the cached amount of the digital content item stored at LRU is less than a threshold, i.e. there is with local buffer on client device not having enough content stored to continue playback, therefore a local disruption to the playback caused by the local buffer not having enough content, here LRU keeping track of elapsed presentation time since start, and waiting if there is not enough data in cache and once there is enough content data received in cache, begin or continue playback, that teaches playback started, disrupted due to local caching of content data issue, and waiting for enough content data to be received before continuing again, and begin or continue or resume the playback therefore a point is identified when playback was halted due to local caching issue); and 
streaming, by the content server, to the client terminal, the content during the playback of the content (par. 0037 discloses one of the LEU do not have entirety of the digital content stored locally, the content source 110 (i.e. server) streams the content item to the LRU during playback such that the cached amount within LEU remains between minimum and maximum cached amount, i.e. server streaming content to the client terminal that is having issue with locally stored content). 
Moyer does not disclose, identifying, by the content server, a point at which a system disruption occurred at a client terminal during the playback of the content at the client terminal; and 
streaming, by the content server, to the client terminal, the content from the point at which the system disruption occurred.
Januszewski discloses, identifying, by the content server, a point at which a system disruption occurred at a client terminal during the playback of the content at the client terminal (column, 3, line 15-37 discloses saving last known playback time in the cloud (i.e. server) by using periodic ping being sent to server indicating current time, this collection of last known position via periodic ping is used when crashes or internet connectivity loss happens and media can be resumed based on periodic ping, i.e. server identifies the time at which disruption to playback is occurred to resume the media playback using the stored last known playback time received from client device); and 
streaming, by the content server, to the client terminal, the content from the point at which the system disruption occurred (column, 3, line 44-62, discloses, content is streamed from server to client device, server collects current playback time position from client device  information, column, 3, line 15-37 discloses saving last known playback time is being saved by using periodic ping being sent from server to client device, this collection of last known position via periodic ping is used when crashes or internet connectivity loss happens, i.e. server resumes streaming of content from time point where disruption occurred).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Moyer’s system with feature of a system disruption to playback at the client terminal and streaming content from the time point at which the disruption occurred, to allow user to continue watching the content from point the playback was interrupted, as disclosed in Januszewski, column 2, line 1-3.

Regarding claim 17, The system of claim 15,
Moyer further discloses, wherein uploading the content further comprises:
uploading audio content to a first subset of the plurality of client terminals, each of the first subset of client terminals including an in-seat client terminal (par. 0031 discloses LRUs 120 (i.e. seat-back units and overhead units) are preloaded with the digital content items planned for presentation during a flight, par. 0025 discloses digital content can include, video content item with audio content or video content without audio content or audio-only content item, i.e. uploading audio content to in-seat client terminal);
uploading visual content to a second subset of the plurality of client terminals, each of the second subset of client terminals including an overhead client terminal (par. 0031 discloses LRUs 120 (i.e. seat-back units and overhead units) are preloaded with the digital content items planned for presentation during a flight, par. 0025 discloses digital content can include, video content item with audio content or video content without audio content or audio-only content item, i.e. content uploaded to overhead units is the content such as video content, video without audio content); and
uploading audiovisual content to a third subset of the plurality of client terminals, each of the third subset of client terminals including a passenger client terminal (par. 0027 discloses LRU includes passenger’s local LRU, par. 0031 discloses LRUs 120 are preloaded with the digital content items planned for presentation during a flight, par. 0025 discloses digital content can include, video content item with audio).

Claim 2 are rejected under U.S.C. 103 as being unpatentable over Moyer et al (US 20170134792, included in Information Disclosure Statement dated 12/17/2020), in view of Januszewski (US 9467359), in further view of Do et al. (US 20170041238).

Regarding claim 2, The system of claim 1,
Moyer in view of Januszewski further discloses, wherein the client terminal is further configured to:
determine, in response to a request to playback third content at the client terminal, that upload of the third content to the client terminal for local storage is not complete (Moyer par. 0033 discloses, LRU receives the command messages and retrieves the digital content item from its memory and begins playback of the digital content, par. 0037 discloses, in some cases, where LRU do not have the entirety of the content item stored locally, i.e. determining that content is stored locally is not complete, here “third content” is being interpreted as user selecting content, which can be third, fourth fifth and so forth, as claim does not define the difference between first, second and third content); and
request streaming of the third content from the content server to initiate the playback, responsive to the determination (Moyer par. 0037 discloses, in some cases, where LRU do not have the entirety of the content item stored locally, the content source 110 will stream the content item to the LRUs 120 during playback).
Moyer in view of Januszewski explicitly not disclose, request streaming of the content responsive to determination that upload of the content to the client terminal is not complete.
Do discloses, request streaming of the content responsive to determination that upload of the content to the client terminal is not complete (par. 0171-0174, fig. 6 discloses pre caching content at client device, if there is local copy cached, that is played immediately, in some cases, only part of the content may be locally cached (i.e. local copy is not complete), in that case, requesting the streaming server to start streaming of content). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer in view Januszewski, by teaching of request streaming of the content responsive to the determination that upload of the content to the client terminal is not complete, as taught by Do, to resume the streaming as necessary to improve user experience, as disclosed in Do, par. 0174.

Claim 3 is rejected under U.S.C. 103 as being unpatentable over Moyer et al (US 20170134792, included in Information Disclosure Statement dated 12/17/2020), in view of Januszewski (US 9467359), in further view of Do et al. (US 20170041238), in further view of Hwang et al. (US 20180007161).

Regarding claim 3, The system of claim 2,
Moyer in view of Januszewski in further view of Do further discloses, wherein the client terminal is further configured to:
playback the third content via streaming from the content server (Mayor, par. 0037 discloses, in some cases, where LRU do not have the entirety of the content item stored locally, the content source 110 will stream the content item to the LRUs 120 during playback).
Moyer in view of Januszewski in further view of Do does not disclose, concurrent to the streaming, upload at least a portion of the third content for local storage at the client terminal, via data transfer from the content server separate from the streaming. 
Hwang discloses, concurrent to the streaming, upload at least a portion of the third content for local storage at the client terminal, via data transfer from the content server separate from the streaming (par. 0068 discloses, pre-fetch content of the data stream(s) coming into the vehicle, and storing the pre-fetched data in memory, par. 0075 discloses monitoring active video stream into the vehicle and proactively pre-fetch portions of the active video streams, par. 0076 discloses streaming content provided from data source 410). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer in view Januszewski in further view of Do, by teaching of concurrent to streaming upload a portion of the third content for local storage at the client terminal via data transfer from the content server separate from the streaming, as taught by Hwang, prefetching of content while content is streaming provides uninterrupted data streams , as disclosed in Hwang, par. 0001.

Claims 7 and 19 are rejected under U.S.C. 103 as being unpatentable over Moyer et al (US 20170134792, included in Information Disclosure Statement dated 12/17/2020), in view of Januszewski (US 9467359), in further view of Bird et al. (US 20100138582).

Regarding claim 7, The system of claim 1,
Moyer in view of Januszewski further discloses, wherein the content server is further configured to upload the first content to each in-seat client terminal of the plurality of in-seat client terminals (Mayor par. 0023 discloses, content source 110 stores digital content items  to be distributed to the LRUs 120 within an aircraft for playback, par. 0031 discloses LRUs 120 are preloaded with the digital content items planned for presentation during a flight, par. 0025 discloses digital content can include, video content item with audio content or video content without audio content or audio-only content item).
Moyer in view of Januszewski does not disclose, an order of upload based on relative proximity of each of the terminals to the content server. 
Bird disclose, an order of upload based on relative proximity of each of the terminals to the content server (par. 0021, fig. 1 A discloses looped daisy chain network, par. 0034 discloses media server uploads media content to docked media players in looped daisy chained network, par. 0037 discloses, daisy chained network of docking station disposed in seatback of aircraft,  i.e. server identifies order of upload to each client terminal based on daisy chain network, in daisy chain network upload first goes to most closest terminal to media server and then that terminal forwards it to next terminal in chain and so on to farthest terminal in chain). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer in view Januszewski, by teaching of an order of upload based on relative proximity of each of the terminals to the content server, as taught by Ito, to transfer the data from source to other destinations in order based on daisy chain network therefore reducing need for more cables and weight such as in aircraft, as disclosed par. 0008.

Regarding claim 19, The system of claim 1,
Moyer in view of Januszewski further discloses, wherein uploading the content further comprises uploading the content to each client terminal of the plurality of client terminals (Moyer par. 0023 discloses, content source 110 stores digital content items  to be distributed to the LRUs 120 within an aircraft for playback, par. 0031 discloses LRUs 120 are preloaded with the digital content items planned for presentation during a flight, par. 0025 discloses digital content can include, video content item with audio content or video content without audio content or audio-only content item).
Moyer in view of Januszewski does not disclose, identifying, by the content server, an order of upload of the content onto each client terminal of the plurality of client terminals based on a relative proximity of each client terminal of the plurality of client terminals to the content server; and
wherein uploading the content further comprises in accordance with the order of upload.
Bird disclose, identifying, by the content server, an order of upload of the content onto each client terminal of the plurality of client terminals based on a relative proximity of each client terminal of the plurality of client terminals to the content server (par. 0021, fig. 1 A discloses looped daisy chain network par. 0034 discloses media server uploads media content to docked media players in looped daisy chained network, par. 0037 discloses, daisy chained network of docking station disposed in seatback of aircraft, i.e. server identifies order of upload to each client terminal based on daisy chain network, in daisy chain network upload first goes to most closest terminal to media server and then that terminal forwards it to next terminal in chain and so on to farthest terminal in chain). 
wherein uploading the content further comprises in accordance with the order of upload (par. 0037 discloses, daisy chained network of docking station disposed in seatback of aircraft,  i.e. server identifies order of upload to each client terminal based on daisy chain network, in daisy chain network upload first goes to closest terminal to media server and then to next terminal in chain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer in view Januszewski, by teaching of an order of upload based on relative proximity of each of the terminals to the content server, as taught by Bird, to transfer the data from source to other destinations in order based on daisy chain network therefore reducing need for more cables and weight such as in aircraft, as disclosed Bird par. 0008.

Claim 20 is rejected under U.S.C. 103 as being unpatentable over Moyer et al (US 20170134792, included in Information Disclosure Statement dated 12/17/2020), in view of Januszewski (US 9467359), in further view of Do et al. (US 20170041238), in further view of Hwang et al. (US 20180007161).

Regarding claim 20, The method of claim 15,
Moyer in view of Januszewski further discloses, further comprising:
stream the second content responsive to determining that the second content is not uploaded at the second client terminal (Moyer par. 0043 discloses, LRU receives the command messages and retrieves the digital content item from its memory and begins playback of the digital content, par. 0037 discloses, in some cases, where LRU do not have the entirety of the content item stored locally, i.e. determining that content is stored locally is not complete in response server streams the content to client device, here “second  content” is being interpreted as any content that is being playing at the client device, such as second, third, fourth fifth and so forth, as claim does not define the difference between first, second and third content); and
streaming, by the content server, to the second client terminal, the second content (Moyer par. 0037 discloses, in some cases, where LRU do not have the entirety of the content item stored locally, the content source 110 will stream the content item to the LRUs 120 during playback).
Moyer in view Januszewski does not disclose, receiving, by the content server, from a client terminal of the plurality of client terminals, a request to stream content to initiate playback, in response to determining that content is not uploaded at the client terminal, and in response streaming, by the content server, to the client terminal, the second content, concurrent to uploading the content to the client terminal.     
Do Discloses, receiving, by the content server, from a client terminal of the plurality of client terminals, a request to stream content to initiate playback, in response to determining that content is not uploaded at the client terminal (par. 0171-0174, fig. 6 discloses pre caching content at client device, if there is local copy cached, that is played immediately, in some cases, only part of the content may be locally cached (i.e. local copy is not complete), in that case, requesting the streaming server to start streaming of content), and in response streaming, by the content server, to the client terminal (par. 0174 discloses streaming is resumed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer in view Januszewski, by teaching of request streaming of the content responsive to the determination that upload of the content to the client terminal is not complete and server streaming the content, as taught by Do, to resume the streaming as necessary to improve user experience, as disclosed in Do, par. 0174.
Moyer in view Januszewski in further view of Do does not disclose, streaming content concurrent to uploading the content to the client terminal. 
Hwang discloses, streaming content concurrent to uploading the content to the client terminal (par. 0068 discloses, pre-fetch content of the data stream(s) coming into the vehicle, and storing the pre-fetched data in memory, par. 0075 discloses monitoring active video stream into the vehicle and proactively pre-fetch portions of the active video streams, par. 0076 discloses streaming content provided from data source 410). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer in view Januszewski in further view of Do, by teaching of concurrent to streaming upload a portion of the third content for local storage at the client terminal via data transfer from the content server separate from the streaming, as taught by Hwang, prefetching of content while content is streaming provides uninterrupted data streams , as disclosed in Hwang, par. 0001.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/           Examiner, Art Unit 2423                                                                                                                                                                                             
/BENJAMIN R BRUCKART/           Supervisory Patent Examiner, Art Unit 2423